          Case 1:17-cv-00153-OTW Document 65 Filed 10/02/18 Page 1 of 2




STEPHEN D. HANS
Tel: 718.275.6700 x 204
shans@hansassociates.com
                                                      October 2, 2018
VIA ECF
Hon. Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:       Cruz v. Mercury Construction Concepts, Inc. et al
                  Case No. 17-cv-00153-OTW

Dear Judge Wang:

        This firm is currently listed as attorney of record for defendants Andrew Russac, Mercury
Construction Concepts, Inc., and Handy Andy Squad, Inc (hereinafter “Defendants”). In light of
Plaintiff’s stated intention to pursue an entry of judgment against the Defendants, and Your
Honor’s Order (Dkt. No. 61) directing Defendants to respond to Plaintiff’s letter, dated
September 20, 2018 (hereinafter “Plaintiff’s Letter”), the parties jointly submit this status letter
to inform the Court that the parties have reached a resolution.

        Following the Plaintiff’s Letter, the Defendants contacted Plaintiff in an effort to resolve
the matter without the Court’s intervention. After an arm’s-length negotiation, the parties have
come to an agreement wherein the Defendants will expeditiously make all past-due payments
owed to the Plaintiff under the Settlement Agreement approved on November 2, 2017. (Dkt. No.
56). Thus, Plaintiff has agreed to withdraw his request for a pre-motion conference before Your
Honor. The parties have drafted an amendment to the approved Settlement Agreement, which
the parties will shortly execute and submit to the Court for approval and incorporation into the
Settlement Agreement.

        We thank the Court for its attention in this matter.

                                       Respectfully Submitted,

                                       ______/s/______________
                                       Stephen D. Hans (SH-0798)

                                                                                                   1
       Case 1:17-cv-00153-OTW Document 65 Filed 10/02/18 Page 2 of 2




Cc:   Alexander T. Coleman, Esq. (via ECF)




                                                                       2
